      Case 3:18-cv-01479-AVC Document 16 Filed 10/09/18 Page 1 of 8



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT
SECURITIES AND EXCHANGE            :
COMMISSION,                        :
   plaintiff,                      :
                                   :
v.                                 :
                                   :     18-cv-1479 (AVC)
TANGOE, INC.,                      :
ALBERT R. SUBBLOIE,                :
GARY R. MARTINO,                   :
DONALD J. FARIAS, AND              :
THOMAS H. BEACH,                   :
   defendants.                     :

         FINAL JUDGMENT AS TO DEFENDANT THOMAS H. BEACH

     The Securities and Exchange Commission having filed a

complaint and defendant Thomas H. Beach having entered a general

appearance; consented to the court’s jurisdiction over the

defendant and the subject matter of this action; consented to

entry of this final judgment without admitting or denying the

allegations of the complaint (except as to jurisdiction and

except as otherwise provided herein in paragraph VI); waived

findings of fact and conclusions of law; and waived any right to

appeal from this final judgment:

                                   I.

     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

the defendant is permanently restrained and enjoined from aiding

and abetting any violation of Section 13(a) of the Exchange Act

[15 U.S.C. § 78m(a)] and Rules 12b-20, 13a-1, 13a-11 and 13a-13

                                    1
        Case 3:18-cv-01479-AVC Document 16 Filed 10/09/18 Page 2 of 8



promulgated thereunder [17 C.F.R. §§ 240.12b-20, 240.13a-1.

240.13a-11, and 240.13a-13] by knowingly or recklessly providing

substantial assistance to an issuer that files with the

commission any information, document, or report required to be

filed with the commission pursuant to Exchange Act Section 13(a)

and the rules and regulations promulgated thereunder, which

contains any untrue statement of a material fact, which omits to

state any material fact necessary in order to make the

statements made, in light of the circumstances under which they

were made, not misleading, or which omits to disclose any

information required to be disclosed.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the

foregoing paragraph also binds the following who receive actual

notice of this final judgment by personal service or otherwise:

  (a)    the defendant’s officers, agents, servants, employees,

         and attorneys; and

  (b)    other persons in active concert or participation with the

         defendant or with anyone described in (a).

                                    II.

     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

the defendant is permanently restrained and enjoined from aiding

and abetting any violation of Section 13(b)(2)(A) of the


                                      2
      Case 3:18-cv-01479-AVC Document 16 Filed 10/09/18 Page 3 of 8



Exchange Act [15 U.S.C. § 78m(b)(2)(A)] by knowingly or

recklessly providing substantial assistance to an issuer that

fails to make and keep books, records, and accounts, which, in

reasonable detail, accurately and fairly reflected the

transactions of the issuer.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the

foregoing paragraph also binds the following who receive actual

notice of this final judgment by personal service or otherwise:

      (a)   the defendant’s officers, agents, servants,

            employees, and attorneys; and

      (b)   other persons in active concert or participation with

            the defendant or with anyone described in (a).

                                  III.

     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

the defendant is permanently restrained and enjoined from aiding

and abetting any violation of Section 13(b)(2)(B) of the

Exchange Act [15 U.S.C. § 78m(b)(2)(B)] by knowingly or

recklessly providing substantial assistance to an issuer that

fails to devise and maintain a system of internal accounting

controls sufficient to reasonably assure that transactions were

recorded and financial statements were prepared in conformity

with generally accepted accounting principles.


                                    3
      Case 3:18-cv-01479-AVC Document 16 Filed 10/09/18 Page 4 of 8




     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the

foregoing paragraph also binds the following who receive actual

notice of this final judgment by personal service or otherwise:

     (a)   the defendant’s officers, agents, servants, employees,

           and attorneys; and

     (b)   other persons in active concert or participation with

           the defendant or with anyone described in (a).

                                  IV.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the

defendant shall pay a civil penalty in the amount of $20,000 to

the Securities and Exchange Commission pursuant to Section 20(d)

of the Securities Act [15 U.S.C. §77t(d)] and Section 21(d)(3)

of the Exchange Act [15 U.S.C. §78u(d)(3)]. The defendant shall

make this payment pursuant to the terms of the payment schedule

set forth in paragraph V below after entry of this final

judgment. The defendant may transmit payment electronically to

the commission, which will provide detailed ACH transfer/Fedwire

instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at




                                    4
      Case 3:18-cv-01479-AVC Document 16 Filed 10/09/18 Page 5 of 8



http://www.sec.gov/about/offices/ofm.htm. The defendant may also

pay by certified check, bank cashier’s check, or United States

postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

     Enterprise Services Center

     Accounts Receivable Branch

     6500 South MacArthur Boulevard

     Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title,

civil action number, and name of this court; Thomas H. Beach as

a defendant in this action; and specifying that payment is made

pursuant to this final judgment. The defendant shall

simultaneously transmit photocopies of evidence of payment and

case identifying information to the commission’s counsel in this

action. By making this payment, the defendant relinquishes all

legal and equitable right, title, and interest in such funds and

no part of the funds shall be returned to the defendant. The

commission shall send the funds paid pursuant to this final

judgment to the United States Treasury. The defendant shall pay

post-judgment interest on any delinquent amounts pursuant to 28

USC § 1961.




                                    5
      Case 3:18-cv-01479-AVC Document 16 Filed 10/09/18 Page 6 of 8



                                   V.

     The defendant shall pay the total of penalty due of $20,000

according to the following schedule: (1) $20,000, within 90 days

of entry of this final judgment. Payments shall be deemed made

on the date they are received by the commission and shall be

applied first to post judgment interest, which accrues pursuant

to 28 U.S.C. § 1961 on any unpaid amounts due after 14 days of

the entry of final judgment. Prior to making the final payment

set forth herein, the defendant shall contact the staff of the

commission for the amount due for the final payment. If the

defendant fails to make any payment by the date agreed and/or in

the amount agreed according to the schedule set forth above, all

outstanding payments under this final judgment, including post-

judgment interest, minus any payments made, shall become due and

payable immediately at the discretion of the staff of the

commission without further application to the court.

                                  VI.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the

consent is incorporated herein with the same force and effect as

if fully set forth herein, and that the defendant shall comply

with all of the undertakings and agreements set forth therein.




                                    6
      Case 3:18-cv-01479-AVC Document 16 Filed 10/09/18 Page 7 of 8



                                  VII.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely

for purposes of exceptions to discharge set forth in Section 523

of the Bankruptcy Code, 11 U.S.C. §523, the allegations in the

complaint are true and admitted by the defendant, and further,

any debt for disgorgement, prejudgment interest, civil penalty

or other amounts due by the defendant under this final judgment

or any other judgment, order, consent order, decree or

settlement agreement entered in connection with this proceeding,

is a debt for the violation by the defendant of the federal

securities laws or any regulation or order issued under such

laws, as set forth in Section 523(a)(19) of the Bankruptcy Code,

11 U.S.C. §523(a)(19).

                                 VIII.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this

court shall retain jurisdiction of this matter for the purposes

of enforcing the terms of this final judgment.

                                  IX.

     There being no just reason for delay, pursuant to Rule

54(b) of the Federal Rules of Civil Procedure, the clerk is

ordered to enter this final judgment forthwith and without

further notice.


                                    7
      Case 3:18-cv-01479-AVC Document 16 Filed 10/09/18 Page 8 of 8



     SO ORDERED this 4th day of October 2018 in Hartford

Connecticut.



                           _______________/s/_________________
                           ALFRED V. COVELLO
                           UNITED STATES DISTRICT JUDGE




                                    8
